United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-2554
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Arthur L. Charles, II,                  *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: November 3, 2010
                                Filed: November 5, 2010
                                 ___________

Before LOKEN, MURPHY, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      Arthur Charles challenges the sentence the district court1 imposed after he
pleaded guilty to being a felon in possession of a firearm, in violation of 18 U.S.C.
§§ 922(g)(1) and 924(a)(2). His counsel has moved to withdraw, and has filed a brief
under Anders v. California, 386 U.S. 738 (1967), arguing that the sentence was greater
than necessary to accomplish the sentencing goals of 18 U.S.C. § 3553(a).




      1
        The Honorable Gregory Kays, United States District Judge for the Western
District of Missouri.
       We conclude that the court did not abuse its discretion in imposing its sentence,
see United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc) (standard
of review), because we find no procedural error, see United States v. Toothman, 543
F.3d 967, 970 (8th Cir. 2008) (explaining procedural error), and Charles has not
rebutted the presumption of reasonableness that attaches to his within-Guidelines-
range sentence, see United States v. Linderman, 587 F.3d 896, 901 (8th Cir. 2009)
(appellate presumption of reasonableness); United States v. Watson, 480 F.3d 1175,
1177 (8th Cir. 2007) (discussing abuse of discretion). Finally, having reviewed the
record independently under Penson v. Ohio, 488 U.S. 75, 80 (1988), we have found
no nonfrivolous issues for appeal.

      Accordingly, we affirm the district court’s judgment, and we grant counsel’s
motion to withdraw, subject to counsel informing Charles about procedures for
seeking rehearing or filing a petition for certiorari.
                        ______________________________




                                          -2-